Citation Nr: 1612480	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  09-42 843	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to a rating in excess of 10 percent for residuals of a left wrist traverse fracture (left wrist disability).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcella Coyne, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1978 to May 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois denying the Veteran's claim for a rating in excess of 10 percent for his left wrist injury.

The Veteran testified before the undersigned Veterans Law Judge in April 2012 at a hearing in Chicago, Illinois.  A transcript of the hearing has been associated with the claims file.

The Board notes that this claim has been remanded to the AOJ twice for additional development: once in December 2012, and again in July 2015.  The AOJ has now returned the appeal to the Board for further adjudication.

The Board has considered documentation included in the Virtual VA system and the Veterans Benefits Management System (VBMS) in reaching the determination below.  Accordingly, any future consideration of this case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the Veteran's April 2012 hearing the issue of potential nerve damage to the Veteran's left wrist was raised.  The Veteran reported stiffness, as well as the occasional inability to extend his left fingers after making a fist.  Additionally, December 2014 West Side Chicago VA Medical Center (VAMC) records reveal that the Veteran has complained of tingling in both his left and right hands.

As discussed above this claim was remanded in December 2012 and again in July 2015.  The first time the claim was remanded for a new VA examination on the basis that the Veteran's previous VA examination in December 2006 was too old to adequately assist him in adjudication of his claim.  This decision specifically directed the AOJ to address any neurological abnormalities associated with the Veteran's left wrist condition.  The second July 2015 remand reviewed a December 2012 VA examination, and noted that it had failed to address neurological abnormalities.  Consistent with Stegall v. West, 11 Vet. App. 268, 271 (1998), which holds that the Board must ensure substantial compliance with prior Board remand decisions, the claim was remanded again to the AOJ to conduct a second VA examination of the Veteran's left wrist disability, again to include an assessment of the nature and severity of any existing neurological abnormalities.  Pursuant to this remand, another VA examination was conducted in September 2015.

A review of the September 2015 VA examination reveals that the examiner noted that Veteran reported occasional tingling in his left index, middle, and ring fingers, with intermittent inability to extend his fingers after making a fist with his left hand without manually extending them with his other hand.  However, aside from citing normal electromyography (EMG) results from March 2005, over 10 years ago, the examiner failed to further examine the Veteran for neurological abnormalities or conduct any diagnostic tests related to his current reported symptoms.  Moreover, the 2005 EMG results related to a complaint of chronic neck pain with left hand numbness.  These symptoms appear to be distinct from the Veteran's current reported symptoms of tingling in his left fingers and the inability to extend his left fingers after forming a fist.  

As noted above, when the Board remands a claim to the RO it has a duty to ensure substantial compliance with the directives contained in that remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall, 11 Vet. App. 268.  Additionally, with regard to the provision of VA examinations, such examinations must be adequate to assist the Veteran in adjudication of his claim.  Barr v. Nicholson, 21 Vet App. 303, 311 (2007).  Such a medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is "fully informed."  Id.  A medical examination is "fully informed" when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  Here, because the September 2015 VA examiner failed to further assess the Veteran's reported neurological symptoms, remand of this claim is required so that an addendum opinion may be obtained.

Additionally, it appears that there may still be some outstanding VA treatment records.  As noted in the July 2015 remand decision, the Veteran submitted a January 2013 statement indicating that his VA treating physician had ordered him a wristband for his left wrist disability.  The July 2015 remand decision directed the AOJ to collect any outstanding VA treatment records, and it appears that some VA treatment records from January 2014 through August 2016 have been associated with the claims file.  Prior to January 2014, the most recent VA treatment records in the claims file are from 2012.  There appear to be no VA treatment records from June 2012 through December 2013 on file.  Accordingly, consistent with the Board's duty to assist by ensuring substantial compliance with Board remand decisions, remand of this claim is also required for the collection of any aforementioned outstanding VA treatment records.  See U.S.C.A. § 5103A (West 2014); Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate those records with the claims file.   Particular efforts should be made to procure VA treatment records from June 2012 to December 2013.  Moreover, efforts to obtain these records should be documented in the claims file.  If these records cannot be located the Veteran must be notified.

2. Return the Veteran's claims file to the examiner who conducted the September 2015 VA examination to conduct a supplemental examination assessing the Veteran for neurological abnormalities associated with his service-connected left wrist disability.  If that examiner is no longer available, provide the Veteran's claims file to a similarly qualified clinician.  The entire claims file including relevant medical records contained in Virtual VA and/or VBMS, and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

a. The examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.

b. Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of any neurological abnormalities associated with the Veteran's service-connected left wrist disability as well as any impact these symptoms have on his daily activities and ability to work.  

c. Although an independent review of the claims file is required, the Board calls the examiner's attention to the following:

i. The December 2012 VA examination;

ii. December 2014 VA treatment records describing "tingling" in both hands;

iii. The September 2015 VA examination.

d. The examiner must provide all findings, along with a complete rationale for his or her opinion(s), in the examination report.  If any of the above requested opinions cannot be made without resort to speculation, the examiner must state so and provide a rationale for this conclusion, including an explanation of whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.

3. After undertaking any necessary additional development, readjudicate the issue on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




